COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  LLOYD KRAPIN,                                                  No. 08-17-00055-CV
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                              65th District Court
                                                 §
  SYLVIA KRAPIN,                                               of El Paso County, Texas
                                                 §
                         Appellee.                              (TC # 2013DCM1001)
                                                 §



                                       JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order Appellant to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.